                Case 2:20-cr-00148-JLR Document 19 Filed 09/23/20 Page 1 of 2



1                                                                                             Judge Peterson
2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
8
     UNITED STATES OF AMERICA,                  )
9                                               )
                                                )                 NO. CR20-148 JLR
10                                  Plaintiff,  )
                 v.                             )                DEFENDANT JACKSON’S
11                                              )                MOTION TO SEAL
                                                )                DOCUMENT
12                                              )
     KELLY T. JACKSON,                          )
13                                              )                 NOTED: Sept. 24, 2020
                                    Defendant.  )
14   __________________________________________ )
15
             COMES NOW KELLY T. JACKSON, by and through counsel Robert Goldsmith, and files
16
     this Motion to Seal. The defendant hereby requests that the letter and email in Exhibit 1 remain sealed,
17
     as they contain confidential information.
18
     Dated 24 September 2020.                                     Respectfully submitted,
19

20

21                                                                /s/ R. Goldsmith________________
                                                                  Robert Goldsmith, WSBA #12265
22                                                                Email: Bobgoldsmith52@gmail.com
                                                                  Attorney for Defendant
23

24

25

26   MOTION TO SEAL - 1

27                                                                                    ROBERT W. GOLDSMITH
                                                                                        Attorney at law
28                                                                                      705 Second Ave.
                                                                                     Seattle, WA 98104
                                                                                        (206) 623-1592
                Case 2:20-cr-00148-JLR Document 19 Filed 09/23/20 Page 2 of 2



1                                          CERTIFICATE OF SERVICE

2            I hereby certify that on the 24th day of September, 2020, I electronically filed the foregoing with
3    the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent electronically to the
4
     Assistant U.S. Attorney, counsel of record for the Government.
5

6    DATED this 24th day of September, 2020

7    .
                                                    _/s/ R. Goldsmith_____________
8                                                   Robert Goldsmith,WSBA # 12265
                                                    Email: Bobgoldsmith52@gmail.com
9                                                   Attorney for defendant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   MOTION TO SEAL - 2

27                                                                                       ROBERT W. GOLDSMITH
                                                                                           Attorney at law
28                                                                                         705 Second Ave.
                                                                                        Seattle, WA 98104
                                                                                           (206) 623-1592
